Filed 4/29/16 P. v. Glover CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                      E064391

v.                                                                      (Super.Ct.No. RIF1401340)

WILLIE EARL GLOVER JR.,                                                 OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Becky Dugan, Judge.

Affirmed.

         Cindy Brines, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant and appellant Willie Earl Glover Jr. appeals from an order denying his

petition for resentencing and to reduce his current offenses of second degree burglary




                                                             1
(Pen. Code, § 459)1 and grand theft (§ 487, subd. (a)) to misdemeanors under the Safe

Neighborhoods and Schools Act (Proposition 47). (§ 1170.18.) We find no error and

affirm the order.

                                               I

                    FACTUAL AND PROCEDURAL BACKGROUND

       On December 29, 2013, defendant entered a Walmart store and stole property of

value exceeding $950.

       On June 3, 2014, after waiving his constitutional rights, defendant pled guilty to

second degree burglary (§ 459) and grand theft (§ 487, subd. (a)). Defendant also

admitted that he had committed the offenses while released on bail from custody on

another matter (§ 12022.1). Defendant further admitted that he had suffered four prior

prison terms (§ 667.5, subd. (b)) and one prior strike conviction (§§ 667, subds. (c) &

(e)(1), 1170.12, subd. (c)(1)). Defendant was subsequently sentenced to a total term of

four years eight months in state prison with credit for time served.

       On November 4, 2014, voters enacted Proposition 47. It went into effect the next

day. (Cal. Const., art. II, § 10, subd. (a).) As of its effective date, Proposition 47

classifies as misdemeanors certain drug- and theft-related offenses that previously were

felonies or “wobblers,” unless they were committed by certain ineligible defendants.

(§ 1170.18, subd. (a).)




       1   All future statutory references are to the Penal Code unless otherwise stated.


                                               2
       Proposition 47 also included a provision that allows certain offenders to seek

resentencing. Defendants who are serving a sentence for a felony that would have been a

misdemeanor had Proposition 47 been in effect at the time of the offense may file a

petition for recall of sentence. (§ 1170.18.)

       On December 31, 2014, defendant, through counsel, filed a petition for

resentencing under section 1170.18. The People opposed the petition, arguing defendant

was ineligible because the loss was $1,505 and thus the crimes exceeded Proposition 47’s

$950 threshold. (See § 1170.18, subd. (a), citing §§ 459.5, 476a, 490.2, 496, 666.)

       On May 18, 2015, the trial court denied defendant’s petition, finding defendant

was ineligible for relief because the loss exceeded $950.

                                                II

                                      DISCUSSION

       After defendant appealed, upon his request, this court appointed counsel to

represent him on appeal. Counsel has filed a brief under the authority of People v. Wende

(1979) 25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a

statement of the case, a summary of the facts and potential arguable issues, and

requesting this court to conduct an independent review of the record.

       We offered defendant an opportunity to file a personal supplemental brief, and he

has not done so.

       As previously noted, on November 4, 2014, voters enacted Proposition 47, which

made certain crimes misdemeanors that previously had been felonies or wobblers (crimes



                                                3
that can be punished as either felonies or misdemeanors). (People v. Rivera (2015) 233

Cal.App.4th 1085, 1091.) Specifically, the proposition added or amended Penal Code

sections 459.5, 473, 476a, 490.2, 496, 666, and Health and Safety Code sections 11350,

11357, 11377. Proposition 47 also added, among other statutory provisions, Penal Code

section 1170.18. (People v. Contreras (2015) 237 Cal.App.4th 868, 889-890.)

Section 1170.18 creates a process through which qualified persons previously convicted

of crimes as felonies, which would be misdemeanors under the new definitions in

Proposition 47, may petition for resentencing. (See generally People v. Lynall (2015)

233 Cal.App.4th 1102, 1108-1109.)

       A qualifying person serving a sentence for a felony that was reclassified under

Proposition 47 may petition the trial court for a recall of sentence and request

resentencing, which must be granted “unless the court, in its discretion, determines

that resentencing the petitioner would pose an unreasonable risk of danger to

public safety.” (§ 1170.18, subds. (a)-(c).) As pertinent here, Proposition 47

permits a felon serving a sentence for second degree burglary of a commercial

establishment—shoplifting—and/or grand theft to petition the court for resentencing as a

misdemeanant if the value of the property taken was $950 or less. (§§ 459.5, 490.2.)

Here, defendant was ineligible for Proposition 47 relief because the value of the stolen

property exceeded $950.




                                             4
       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

independently reviewed the entire record for potential error and find no arguable error

that would result in a disposition more favorable to defendant.

                                            III

                                     DISPOSITION

       The order denying defendant’s Proposition 47 petition is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                  RAMIREZ
                                                                                      P. J.
We concur:



HOLLENHORST
                          J.



McKINSTER
                          J.




                                            5